                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
GEORVAUGHN M. LUCAS,

                         Plaintiff,
      v.                                           Case No. 19-cv-1619-pp

DEPUTY PLEW and
CORRECTIONS OFFICER GIBBS,

                        Defendants.
______________________________________________________________________________

  ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
 FOR FAILURE TO EXHAUST ADMINISTRATIVE REMEDIES (DKT. NO. 24)
               AND DISMISSING CASE WITHOUT PREJUDICE
______________________________________________________________________________

      Plaintiff Georvaughn M. Lucas filed this case alleging that the defendants

violated his civil rights under 42 U.S.C. §1983 when he was confined at the

Racine County Jail. Dkt. No. 1. The defendants have filed a motion for

summary judgment in which they contend that the plaintiff failed to exhaust

his administrative remedies. Dkt. Nos. 24, 26.

      On April 26, 2021, the court ordered the plaintiff to file his response to

the defendants’ motion in time for the court to receive it by May 24, 2021. Dkt.

No. 29. The court advised the plaintiff that if it did not receive his response by

May 24, 2021, the court had the authority to treat the motion as unopposed,

accept all the defendants’ facts as undisputed and decide the motion without

any input from the plaintiff. Id. at 2. The May 24, 2021 deadline has passed,

and the plaintiff has not filed a response to the defendants’ motion for

summary judgment. The court will treat the defendants’ summary judgment


                                         1
motion as unopposed, accept the defendants’ facts as undisputed and decide

the motion without a response from the plaintiff.

      The plaintiff alleged that on October 13, 2019, defendant Deputy Plew

sexually assaulted him during a pat-down search at the Racine County Jail.

Dkt. No. 1 at ¶¶2-4. The plaintiff also alleged that the next day, defendant

Officer Gibbs took the plaintiff’s inmate complaints and “threw [the] complaints

away in Admittance.” Id. ¶3. The plaintiff alleged that he believes Gibbs did this

to protect his fellow officer. Id. at ¶5.

      The defendants’ unopposed proposed findings of fact indicate that the

plaintiff was booked into Racine County Jail on July 23, 2019, a transfer from

the Wisconsin Department of Corrections as a “DOC Rental Inmate.” Dkt. No.

25 at ¶1. The plaintiff discharged from the jail on or about February 11, 2020

to go on supervised release. Id. at ¶4.

      According to the Racine County Inmate Handbook in effect on October

13, 2019, the administrative grievance procedure available to the plaintiff

provided, in relevant part:

      Grievances/Complaints: During your confinement you may feel you
      have a basis for a grievance or complaint. A grievance process is
      available to all inmates of the Racine County Jail, and a grievance
      may be properly filed without fear of retaliation. Inmates must first
      attempt to resolve a grievance on an informal basis with a
      correctional staff member. If an informal resolution cannot be
      reached, then a formal grievance may be filed by use of an “Inmate
      Request” form; these forms are available on all housing units.
      Describe the situation and nature of the grievance as completely as
      possible, and submit the form to jail staff. It will be forwarded to the
      Jail Sergeant for review. The Jail Sergeant will determine whether
      the grievance has merit, what steps (if any) will be taken, and
      respond to the inmate. If the inmate is not satisfied with the
      decision, then he/she may file an “appeal with the Jail Captain. The
                                            2
      Captain will further review the matter, make a determination, and
      respond to the inmate. . . .

      ***

      A. A grievance must be filed within seven (7) calendar days of the
      occurrence. Perceived futility of the grievance process is not a
      legitimate reason for not adhering to the grievance procedure.

      ***

      D. The grievance must address a matter in which the inmate is
      personally affected in one of the following ways: health,
      safety/welfare, disciplinary procedure, facility operation, or
      availability of services.

      E. The grievance must pertain to a rule or procedure; its misuse or
      overuse; or alleged misconduct by jail staff in the administration of
      such rules.

      ***

      G. Properly submitted grievances will be investigated and a response
      to the grievance will be given within fourteen (14) calendar days.

      H. If a grievance is denied, an appeal may be filed with the Jail
      Captain within seven (7) days after the denial was received.

      I. If a grievance is appealed and a response is not received within
      seven (7) days of filing the appeal, the appeal is considered to be
      denied.

      ***

      K. Inmates who need assistance in submitting a grievance or
      understanding the process should speak to jail staff. If the inmate
      is reluctant to discuss the grievance with a correctional officer,
      he/she may ask to speak to a jail supervisor.

Id. at ¶5. The handbook was available to the plaintiff at the time he was

incarcerated at jail. Id. at ¶6.

      The plaintiff submitted grievances throughout his period of incarceration

at the jail, but none of them concerned the alleged incident that occurred on
                                       3
October 13, 2019 involving Plew or involving Gibbs’s alleged destruction of

federal complaints and grievances the following day. Id. at ¶7.

      The Prison Litigation Reform Act (PLRA) provides that an inmate cannot

assert a cause of action under federal law “until such administrative remedies

as are available are exhausted.” 42 U.S.C. § 1997e(a); see also Woodford v. Ngo,

548 U.S. 81, 93 (2006) (holding that the PLRA requires proper exhaustion of

administrative remedies). Exhaustion an inmate to comply with the rules

applicable to the grievance process at the inmate’s institution. Pozo v.

McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2002).

      The plaintiff did not file a grievance referencing the alleged incidents with

Gibbs or Plew. While the plaintiff asserts that the day after the incident with

Plew, Gibbs threw away “federal complaints and grievances” that presumably

related to his claim against Plew, the plaintiff had another six days to submit a

grievance with another officer or to speak with a supervisor. The plaintiff’s

inmate records reflect that he filled out multiple request/grievance forms

during his confinement at the jail, but none of them refer to October 13 or

October 14 incidents involving the defendants.

      The court concludes that the plaintiff failed to exhaust his available

administrative remedies before filing this federal lawsuit. The court will grant

the defendants’ unopposed motion for summary judgment and dismiss the

case without prejudice. See Barnes v. Briley, 420 F.3d 673, 676 (7th Cir. 2005)

(citations omitted).




                                        4
      The court GRANTS the defendants’ motion for summary judgment on

exhaustion grounds. Dkt. No. 24. The court DISMISSES this case without

prejudice.

      This order and the judgment to follow are final. A dissatisfied party may

appeal this court’s decision to the Court of Appeals for the Seventh Circuit by

filing in this court a notice of appeal within thirty days of the entry of

judgment. See Fed. R. of App. P. 3, 4. This court may extend this deadline if a

party timely requests an extension and shows good cause or excusable neglect

for not being able to meet the thirty-day deadline. See Fed. R. App. P. 4(a)(5)(A).

      Under limited circumstances, a party may ask this court to alter or

amend its judgment under Federal Rule of Civil Procedure 59(e) or ask for relief

from judgment under Federal Rule of Civil Procedure 60(b). Any motion under

Federal Rule of Civil Procedure 59(e) must be filed within twenty-eight days of

the entry of judgment. The court cannot extend this deadline. See Fed. R. Civ

P. 6(b)(2). Any motion under Federal Rule of Civil Procedure 60(b) must be filed

within a reasonable time, generally no more than one year after the entry of the

judgment. The court cannot extend this deadline. See Fed. R. Civ. P. 6(b)(2).

      The court expects parties to closely review all applicable rules and

determine, what, if any, further action is appropriate in a case.

      Dated in Milwaukee, Wisconsin this 21st day of June, 2021.

                                       BY THE COURT:


                                       ________________________________________
                                       HON. PAMELA PEPPER
                                       Chief United States District Judge
                                          5
